
	

115 HR 3309 RH: Social Security Online Tools Innovation Act of 2018
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 723
		115th CONGRESS2d Session
		H. R. 3309
		[Report No. 115–932]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2017
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		September 10, 2018Additional sponsors: Mr. Reed and Mr. Bishop of Michigan
			September 10, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 19, 2017
		
		
			
		
		A BILL
		To require the Commissioner of Social Security to make publicly available online tools to allow
			 individuals eligible for disability benefits to assess the impact of
			 earnings on the individual’s eligibility for, and amount of, benefits
			 received through Federal and State benefit programs.
	
	
 1.Short titleThis Act may be cited as the Social Security Online Tools Innovation Act of 2018. 2.Online benefit assessment tools (a)In generalNot later than 2 years after the date of the enactment of this Act, the Commissioner of Social Security shall make available on the website of the Social Security Administration a tool or tools to allow an individual entitled to benefits under section 223 of the Social Security Act to obtain an estimate of the potential impact of earnings on the individual’s eligibility for and amount of such benefits.
 (b)No recovery of certain overpaymentsIn any case in which a beneficiary to whom an overpayment is made under section 223 of the Social Security Act shows to the satisfaction of the Commissioner that such overpayment arose as a result of the beneficiary’s reliance on inaccurate information provided by the tool or tools described in subsection (a), the beneficiary shall be considered to meet the criteria in section 204(b)(1) of such Act and there shall be no adjustment of payments to, or recovery by the United States from, the beneficiary with respect to such overpayment.
			
	
		September 10, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
